Appeal of KOEN BROTHERS, INC.Koen Bros., Inc. v. CommissionerDocket No. 712.United States Board of Tax Appeals1 B.T.A. 417; 1925 BTA LEXIS 2940; January 28, 1925, decided Submitted January 20, 1925.  *2940  The deficiency is determined in accordance with stipulation filed by counsel.  A. W. Grimes, C.P.A., for the taxpayer.  A. H. Fast, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  *417  Before GRAUPNER, LITTLETON, and SMITH.  The above entitled appeal involves a deficiency in income and profits taxes for the calendar year ending December 31, 1919.  Counsel for the Commissioner and for the taxpayer have entered into a stipulation whereby it is agreed that additional depreciation in the amount of $3,912 shall be allowed the taxpayer as a deduction in computing net income for the calendar year 1919.  It is further stipulated that no adjustment in the taxpayer's 1919 invested capital should be made by reason of the alleged purchase by the taxpayer in 1919 of its own shares of stock of the par value of $15,000; further, that the taxpayer's 1919 invested capital should not be increased by $15,000 or any other amount by reason of the alleged value of good will purchased with the stock of the taxpayer in May, 1913.  It is also stipulated that the correct deficiency in the tax due from the taxpayer for the calendar year 1919 is*2941  $496.09.  DECISION.  The deficiency determined by the Commissioner is disapproved and the correct deficiency in tax due from the taxpayer for the calendar year 1919 is determined to be $496.09.